Citation Nr: 0806677	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  97-18 385	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for postoperative residuals, right knee, with 
degenerative joint disease (right knee disability).

2.  Entitlement to a temporary total rating (TTR) for 
convalescence purposes following right knee surgery from 
January 6, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1992.

Initially, these matters came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision, 
in which the VA Regional Office in Newark, New Jersey (Newark 
RO) assigned a 20 rating for post operative status, right 
knee, effective February 26, 1996.  In July 1997, the veteran 
testified at an RO hearing; a copy of the transcript is of 
record.  Later, in a September 2001 rating decision, the 
Newark RO continued the 20 percent rating for the veteran's 
right knee disability and denied entitlement to a TTR for 
convalescence purposes, under the provisions of 38 C.F.R. 
§ 4.30, following right knee surgery from January 6, 1999.

In March 2004, the Board remanded this appeal for additional 
development and adjudication.  Later, in March 2005, the 
appeal was transferred to the VA Regional Office in 
Philadelphia, Pennsylvania (Philadelphia RO) because the 
veteran resides within its jurisdiction.

In October 2006, the Philadelphia RO granted a TTR (100 
percent rating) based on surgical or other treatment 
necessitating convalescence, effective January 6, 1999 
through March 31, 1999, and assigned a 20 percent rating for 
the veteran's right knee disability, effective April 1, 1999.

In November 2007, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Acting Veteran's Law Judge; a transcript of 
the hearing is associated with the record.  During that 
hearing, the veteran indicated that he wished to pursue a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  This claim is referred 
to the RO for appropriate action.

The issue of entitlement to an increase rating for the 
veteran's right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the November 2007 videoconference hearing, and prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew on the record his claim for a TTR for convalescence 
purposes following right knee surgery.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his or her representative) concerning the issue 
of a TTR for convalescence purposes for the veteran's 
service-connected right knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the veteran withdrew on the record at the November 2007 
videoconference hearing his Substantive Appeal relating to a 
TTR for convalescence purposes for his service-connected 
right knee disability.  38 C.F.R. § 20.204(a)-(b).  Hence, no 
allegations of error of fact or law for appellate 
consideration remain regarding this claim.  Thus, the Board 
does not have jurisdiction to review this claim, and it is 
dismissed.  


ORDER

The appeal relating to entitlement to a TTR for convalescence 
purposes following right knee surgery from January 6, 1999, 
is dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
After a careful review of the claims file, the Board finds 
that the veteran's claim for an increase rating for his right 
knee disability must be remanded for further action in accord 
with the provisions of the VCAA.

Initially, the Board notes that the record reflects that the 
veteran has received VA vocational rehabilitation training.  
The veteran's full Vocational Rehabilitation and Education 
(VRE) folder, however, has not associated with the claims 
file.  On remand, in addition to the veteran's VRE folder, 
any report regarding infeasibility of training should be 
obtained, and such records should be considered in the 
readjudication of the veteran's increased rating claim.  

The record also shows that the veteran's last VA examination 
of his right knee disability was in March 2006.  During the 
November 2007 hearing, both he and his representative alleged 
that his right knee disability is more severe, so another 
examination is needed to assist in making a determination.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision on appeal for an increasing rating).  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  As noted earlier, during his hearing, the 
veteran indicated that due to the severity of his service-
connected right and left knee disabilities, he was forced to 
take disability retirement and he is unable to work.  On 
remand, the veteran should be scheduled for an orthopedic 
examination to ascertain the nature and extent of his 
service-connected knee disabilities.  X-rays should be taken 
and the examiner should be asked to provide an opinion 
regarding whether veteran is totally disabled due to his 
service-connected disabilities.  Specifically, the examiner 
is asked to comment on the severity of the veteran's service-
connected disabilities and offer an opinion on whether the 
veteran is unable to maintain a substantially gainful 
occupation due to his service-connected disabilities.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001.  

Next, the Board notes that, during his testimony, the veteran 
identified additional medical records relevant to his claim 
that have not been associated with the claims file.  These 
include VA treatment records from the VA Outpatient Clinic at 
Ft. Dix, New Jersey and the Philadelphia VA Medical Center 
(VAMC), dated after May 2007, and private treatment records 
from Dr. Mogil, dated after March 2006.  The veteran should 
also be afforded an opportunity to submit any recent medical 
records or opinions pertinent to the claim remaining on 
appeal that have not already been associated with the record.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, in 
its notice letter, the RO should request that the veteran 
provide authorization to enable it to obtain identified 
private medical records 

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) has 
issued several decisions affecting claims for an increased 
rating.  Recently, in Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007), the Court noted that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time period one 
year before the increased rating claim was filed (here, the 
claim was filed on March 6, 1996) until a final decision is 
made.  Moreover, in rating cases, the Court has held that 
VCAA notice should include information pertaining to the 
assignment of disability ratings (to include the criteria for 
all higher ratings), as well as information pertaining to the 
assignment of effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For an increased rating claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation -- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at*4. 

Thus, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession.  The RO should also ensure that its notice to the 
veteran meets the requirements of Dingess and Vazquez-
Flores-particularly as regards disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand (e.g., 
obtaining workers' compensation records if the veteran filed 
a claim pertaining to his right knee disability) does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication 
of the claim).  The RO should also document consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, consistent with the facts 
found) pursuant to the Hart decision, cited to above, is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Obtain the complete records of the 
veteran's treatment for his service-
connected disabilities at the VA 
Outpatient Clinic at Ft. Dix, New Jersey 
and the Philadelphia VAMC from May 21, 
2007 to the present, and associate them 
with the claims file.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b). 

2.  Determine whether the veteran has 
received vocational rehabilitation 
training and/or counseling from VA, and, 
if so, the RO should obtain the full VRE 
folder, including any report regarding 
infeasibility of retraining, and 
associate it with the claims file.  In 
addition, the RO should ascertain whether 
the veteran has filed a workers' 
compensation claim pertaining to his 
right knee disability, and, if so, the RO 
should attempt to obtain copies of such 
records and associate them with the 
claims file.  If any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  Send the veteran and his 
representative a letter requesting that 
the veteran identify healthcare 
providers, that have treated him for his 
right knee disability, and provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Dr. Mogil, dated since March 2006.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice to the veteran 
meets the requirements of Dingess and 
Vazquez-Flores (cited to above)-
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, schedule the 
veteran for an VA orthopedic examination, 
by a physician, at an appropriate VA 
facility, to determine the nature, extent 
and severity of the veteran's service-
connected right knee disability and its 
impact on his employability.  The entire 
claims file, including a copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include any radiological and 
neurologic studies, deemed necessary) 
should be accomplished (with all findings 
made available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should indicate whether 
the veteran's right knee disability is 
productive of (i) chronic residuals  
consisting of severe painful motion or 
weakness in the affected extremity, 
(ii) intermediate degrees of residual 
weakness, pain or limitation of motion, 
(iii) ankylosis of the knee, and if so, 
what degree of flexion, (iv) limitation 
of motion of the leg, to include 
degrees of flexion and extension.  

The examiner should also indicate 
whether the veteran's right knee 
disability is productive of recurrent 
subluxation or lateral instability and 
if so, whether this is slight, 
moderate, or severe.  And the examiner 
should render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness of the veteran's right knee 
(to include with use or upon activity) 
as a result of his right knee 
disability.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

Finally, the examiner must offer an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (that is, 50 
percent or more probability) that the 
veteran's service-connected right knee 
disability, either alone or together with 
his other service-connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.  The 
veteran also is service-connected for 
hypertension and a left knee disability.

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claim for a rating in excess of 20 
percent for the veteran's right knee 
disability, in light of all pertinent 
evidence (to include the hearing 
testimony) and legal authority.  The RO 
should document its consideration of 
whether "staged rating," pursuant to 
the Hart decision, cited to above, is 
warranted.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.   

The purpose of this REMAND is to afford due process and to 
further develop his claim.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
need take no action until otherwise notified, but he and his 
representative may furnish additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


